Citation Nr: 0312287	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-11 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disorder with effusion, currently rated at 10 percent 
disabling. 

2.  Entitlement to a temporary total disability rating for a 
period of convalescence based on left knee surgery pursuant 
to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims on appeal and has notified 
him of the information and evidence necessary to substantiate 
his claims.

2.  The veteran's current left knee symptomatology is 
unrelated to a service-connected left knee disability.

3.  The veteran's period of convalescence for left knee 
surgery was unrelated to a service-connected left knee 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left knee disorder with effusion have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5257, 5259 (2002).

2.  The requirements for entitlement to a temporary total 
disability rating for a period of convalescence based on left 
knee surgery pursuant to 38 C.F.R. § 4.30 have not been met.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.30 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Rating for a Left Knee 
Disorder with Effusion 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2002). 

The General Counsel for VA issued a precedent opinion in July 
1997 which held that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  In August 
1998, VA General Counsel issued VAOPGCPREC 9-98.  In this 
opinion, the General Counsel, citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991), held that even if the 
claimant technically has full range of motion but the motion 
is inhibited by pain, a compensable rating for arthritis 
under DC 5003 and § 4.59 would be available.

The RO has rated the veteran's left knee disability under DC 
5257.  The Board will consider DCs 5003, 5010, 5256, 5258, 
5259, 5260, and 5261 for degenerative arthritis, knee 
ankylosis, dislocation and removal of semilunar cartilage, 
and limitation of motion.  

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate DC, a rating of 10 
percent is warranted for each major joint or groups of joints 
affected by limitation of motion, to be combined, not added 
under DC 5003.

In addition to the arthritis regulations outlined above, 
favorable ankylosis of the knee, in full extension or in 
slight flexion between 0 degrees and 10 degrees, warrants a 
30 percent evaluation under DC 5256; ankylosis in flexion 
between 10 degrees and 20 degrees warrants a 40 percent 
evaluation; ankylosis in flexion between 20 degrees and 45 
degrees warrants a 50 percent evaluation; and extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more warrants a 60 percent evaluation.  Under DC 5257, when 
there is impairment of the knee, including recurrent 
subluxation or lateral instability, a 10 percent evaluation 
will be assigned where the disability is slight; a 20 percent 
will be assigned for moderate disability; and 30 percent 
warranted for severe disability.  

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Limitations of flexion under DC 5260 
are assigned a 10 percent evaluation when flexion is limited 
to 45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under DC 5261 are assigned a 10 
percent evaluation when extension is limited to 10 degrees; 
and a 20 percent evaluation when extension is limited to 15 
degrees.  A 30 percent evaluation is assigned under this code 
when extension is limited to 20 degrees, a 40 percent when 
extension is limited to 30 degrees, and a 50 percent when 
extension is limited to 45 degrees.

Service connection was granted for a left knee disorder by a 
May 1971 rating decision. Among other things, it was noted 
that the service medical records showed that the veteran had 
injured his left knee in service, and that a May 1970 X-ray 
revealed a loose body within the joint space. It was further 
noted that X-rays taken in conjunction with an April 1974 VA 
medical examination revealed a definite linear triangular 
joint mouse opaque, measuring 5 x 2 mm in the medial 
posteriorly of the knee joint, suggestive of associated joint 
effusion. There was no gross chondromalacia and no gross 
arthritis. A 10 percent disability rating was assigned for 
the left knee disorder, effective February 28, 1973, pursuant 
to Diagnostic Code 5299-5257.

Diagnostic Code 5257 provides criteria for impairment of the 
knee, including recurrent subluxation or lateral instability

Factual Background.  The evidence on file reflects that the 
veteran was hospitalized from July 1977 to August 1977, in 
part, because of a calcified nodule posterior on the left 
medial meniscus.  It was noted, among other things, that the 
veteran had in- service problems with his left knee, and that 
in June 1977 he twisted his knee while playing in a 
basketball game, and, thereafter, experienced much pain and 
swelling.  During this hospitalization, the veteran underwent 
a left knee arthroscopy with medial meniscectomy.

The record reflects that the veteran received a temporary 
total rating for his left knee, effective July 26, 1977, 
pursuant to 38 C.F.R. §§ 4.29 and 4.30.  His schedular rating 
of 10 percent resumed, effective November 1, 1977, pursuant 
to Diagnostic Code 5299-5257.

Beginning with an August 1978 rating decision, the veteran's 
left knee disorder was identified as being evaluated pursuant 
to Diagnostic Code 5299-5259.  The Board notes that 
Diagnostic Code 5259 provides a maximum schedular rating of 
10 percent for cartilage, semilunar, removal of, symptomatic.

In a July 1999 statement, the veteran reported that his left 
knee had collapsed in July 1998, resulting in severe 
additional permanent injury to the left knee joint and 
fracture of the uppermost area of the left tibia.  Further, 
this injury required surgery later in July 1998 at Kaiser 
Permanente.  The veteran stated that he wanted to be 
compensated pursuant to "Paragraph 30" for his period of 
recoupment, and that he wanted his left knee disability to be 
re-evaluated.

Private medical records from Kaiser Permanente are on file 
which cover a period from July 1998 to May 1999.  These 
records confirm that the veteran was treated for his left 
knee after a fall in July 1998.  It was noted that he had 
been knocked down on his right side, and that he hit on the 
left side which caused severe pain in the left knee.  He 
subsequently underwent a cannulated screw fixation with 
hybrid external fixator, left tibia.  Pre- and post-operative 
diagnosis was comminuted fracture of tibial plateau, left 
knee.  The cannulated screws were subsequently removed in 
February 1999.  Pre- and post-operative diagnosis, at that 
time, was healed fracture of the left tibial plateau.

He ultimately returned to work in March 1999.  In July 1999, 
he filed the current claim.  In October 1999, he underwent 
additional surgery for a left lateral tibial plateau 
reconstruction.  The hospitalization report reflects that the 
veteran underwent a left lateral tibial plateau 
reconstruction with Allograft and large fragment T buttress.  
Discharge diagnosis was left depressed lateral tibial 
plateau.  An orthopedic note dated in October 1999 indicated 
that the veteran needed to be nonweight-bearing at least 3-4 
months and would be disabled during that time.

The veteran provided testimony at a personal hearing 
conducted before RO personnel in June 2000, a transcript of 
which is of record.  Among other things, the veteran 
testified that the July 1998 fall which fractured his left 
knee was due to his left knee giving out.  He maintained that 
he was not knocked down, and that the notation in the Kaiser 
Permanente records to the contrary was incorrect.  Further, 
he testified that he was having problems with his left knee 
prior to this injury.  He indicated that he was told he had 
arthritis in the knee prior to the 1998 injury.  He reflected 
that he needed a brace, had instability of the knee, and had 
difficulty walking any distance and on stairs.

The veteran was accorded an examination by VA in November 
2002 for disability evaluation purposes.  At the time of the 
examination, the veteran related that he injured his left 
knee in July 1998 when his knee collapsed as he moved 
hurriedly leaving with a crowd from a baseball game.  He 
noted that it required surgical repair and a bone graft 
operation one year later.  Complaints included left knee 
pain, instability, loss of sensation over the knee, and a 
tendency for the knee to give way.  After outlining the 
relevant service medical records, highlighting the post-
service medical evidence, reviewing radiographic reports, and 
conducting a physical examination, the examiner noted that he 
did not see "any indication of a continuing problem from the 
left knee strain [the veteran] incurred while in the service 
and the resultant medial meniscectomy which occurred some 
years following his discharge from the service.  Medical 
records do not demonstrate any continuing connection."  The 
examiner also stressed that there were "no symptoms or 
findings which are clearly related to the injury of [the 
veteran's] left knee which occurred while he was in the 
service."

Based on this medical opinion, the Board finds that the 
veteran's current left knee symptomatology is not 
attributable to his service-connected disability but is due 
to a subsequent injury.  Because the veteran's current left 
knee complaints have been found to be unrelated to his 
service-connected left knee disability, the claim for an 
increased rating must be denied.  

In denying the veteran's claim, the Board has also considered 
multiple VA outpatient treatment notes, hospitalization and 
surgical records, and private medical evidence.  Although the 
medical records show on-going treatment for left knee 
complaints, no other treating physician or examiner has 
specifically addressed the issue on appeal.  Therefore, the 
Board places more probative weight on the VA examination 
report specifically addressing the issue.  For that reason, 
the claim must be denied.

II.  Entitlement to an Extension of a Temporary Total 
Disability Rating for a Period of Convalescence Based on Left 
Knee Surgery Pursuant to 38 C.F.R. § 4.30

Under the provisions of 38 C.F.R. § 4.30, a total rating may 
be granted following hospital discharge, when it is 
established by report at hospital discharge, that entitlement 
is warranted effective from the date of hospital admission, 
and continuing for a period of one, two, or three months from 
the first day of the month following such hospital discharge 
if the hospital treatment of the service-connected disability 
results in:

(1) surgery necessitating post hospital 
convalescence; the initial grant of a 
total rating will be limited to one month 
with one or two extensions of periods of 
one month each in exceptional cases; 

(2) surgery with severe postoperative 
residuals shown at hospital discharge, 
such as incompletely healed surgical 
wounds, stumps of recent amputations, 
therapeutic immobilization of one major 
joint or more, application of a body 
cast, or the necessity for house 
confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight bearing prohibited).  
Initial grants may be for one, two or 
three months; 

(3) immobilization by cast, without 
surgery, of one major joint or more shown 
at hospital discharge or performed on an 
outpatient basis with initial grants of 
one, two or three months.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (the 
Veterans Claims Court) has determined that the inability to 
return to any employment would, in fact, show a need for 
continuing convalescence under 38 C.F.R. § 4.30.  Seals v. 
Brown, 8 Vet. App. 291, 296-297 (1995).

The threshold question in this claim is not whether the 
veteran experienced a period of post-surgery convalescence; 
rather the issue is whether his surgery was necessitated by a 
service-connected left knee disability.  In denying the 
veteran's claim, the Board places significant probative value 
on a November 2002 VA examination undertaken specifically to 
address this issue.  After outlining the relevant service 
medical records, highlighting the post-service medical 
evidence, reviewing radiographic reports, and conducting a 
physical examination, the examiner concluded that "the more 
recent lateral tibial plateau fracture is not related to any 
knee condition that [the veteran] incurred while he was in 
the service . . . ."  

A reasonable reading of this medical opinion is that the 
veteran's current left knee symptomatology, including the 
fracture he sustained in July 1998, the need for multiple 
surgical repairs, and subsequent convalescence were not 
related to his underlying service-connected left knee 
disability.  Because the veteran's current left knee problems 
have been found to be unrelated to a service-connected left 
knee disability, the claim for 38 C.F.R. § 4.30 benefits as a 
result of left knee surgery must be denied.  

The Board has carefully reviewed the claims file and finds no 
medical evidence to the contrary.  The mere contention of the 
veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his current 
complaints with his service-connected disability cannot 
support a claim for benefits.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

Finally, in denying the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this particular case, a careful review of the 
record reveals that, throughout the pendency of this appeal, 
the RO has fully complied with VA's re-defined duties to 
assist claimants and has kept the veteran informed of its 
actions to develop the record, of the need for him to submit 
specific types of competent evidence that would substantiate 
his claims, and of the specific reasons for denying his 
claims.  

By virtue of the information contained in the July 1999 
rating decision, the March 2000 statement of the case, and 
the August 2000 and January 2003 supplemental statements of 
the case issued during the pendency of the appeal, the 
veteran and his representative were told that there was no 
evidence showing that he was entitled to a higher rating and 
he was informed of the reasons that his claim for § 4.30 
benefits were denied.  

Further, the RO also notified him by letter dated in 
September 2002 of his due process rights under the VCAA and 
that he needed to submit evidence in support of his claim, 
such as doctors' records, medical diagnoses, and medical 
opinions, and that VA would assist him in obtaining those 
records.  Specific evidence, including notifying the veteran 
of the provisions of the VCAA and offering him an opportunity 
to report any recent treatment, was requested in the April 
2001 remand.  In addition, he was provided with the 
provisions of the VCAA in the January 2003 Supplemental 
Statement of the Case.

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  To that 
end, it appears that all medical records identified by the 
veteran have been associated with the claims file, including 
VA outpatient clinical records, hospital notes, private 
treatment records at the time of the initial injury, and 
subsequent surgical reports.  In addition, the veteran asked 
and was provided with an opportunity to present testimony 
before the RO in June 2000.  Moreover, the claim was the 
subject of a Board remand and the veteran recently underwent 
a VA examination expressly for the purpose of addressing the 
claims on appeal.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of these matters 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

As such, the Board finds that the record as it stands is 
sufficient to decide the claims and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

The claim for entitlement to an increased rating for a left 
knee disorder with effusion, currently rated at 10 percent 
disabling, is denied.

The claim for entitlement to a temporary total disability 
rating for a period of convalescence based on left knee 
surgery pursuant to 38 C.F.R. § 4.30 is denied.


		
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

